


110 HR 5521 IH: To authorize the Lac du Flambeau Band of Lake Superior

U.S. House of Representatives
2008-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5521
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2008
			Mr. Kagen introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Lac du Flambeau Band of Lake Superior
		  Chippewa Indians of Wisconsin to convey land and interests in land owned by the
		  Tribe.
	
	
		1.Land and interests of the Lac
			 du Flambeau Band of Lake Superior Chippewa
			(a)In
			 generalSubject to subsections (b) and (c), notwithstanding any
			 other provision of law (including regulations), the Lac du Flambeau Band of
			 Lake Superior Chippewa Indians of Wisconsin (including any agent or
			 instrumentality of the Tribe) (referred to in this section as the
			 Tribe), may transfer, lease, encumber, or otherwise convey,
			 without further authorization or approval, all or any part of the Tribe’s
			 interest in any real property that is not held in trust by the United States
			 for the benefit of the Tribe.
			(b)Effect of
			 sectionNothing in this section is intended to authorize the
			 Tribe to transfer, lease, encumber, or otherwise convey, any lands, or any
			 interest in any lands, that are held in trust by the United States for the
			 benefit of the Tribe.
			(c)LiabilityThe
			 United States shall not be held liable to any party (including the Tribe or any
			 agent or instrumentality of the Tribe) for any term of, or any loss resulting
			 from the term of any transfer, lease, encumbrance, or conveyance of land made
			 pursuant to this Act unless the United States or an agent or instrumentality of
			 the United States is a party to the transaction or the United States would be
			 liable pursuant to any other provision of law. This subsection shall not apply
			 to land transferred or conveyed by the Tribe to the United States to be held in
			 trust for the benefit of the Tribe.
			
